SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):June 25, 2014 Bankwell Financial Group, Inc. (Exact name of registrant as specified in its charter) Connecticut 001-36448 20-8251355 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 220 Elm Street New Canaan, Connecticut 06840 (Address and Telephone Number) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) TABLE OF CONTENTS Item 5.07 Submission of Matter to a Vote of Security Holders SIGNATURES Item 5.07 Submission of Matter to a Vote of Security Holders On June 25, 2014, Bankwell Financial Group, Inc. (the “Registrant”) held its Annual Meeting of Shareholders (the “Meeting”).Of the 3,891,690 shares of the Registrant’s common stock outstanding as of the record date of the meeting 2,641,974 shares were present or represented by proxy at the Meeting. All Directors were re-elected for a one-year term at the Meeting.The items voted upon at the Annual Meeting and vote for each proposal were as follows: Proposal 1. Election of Directors. Director For Withheld Broker Non-Vote Frederick R. Afragola George P. Bauer Richard Castiglioni Eric J. Dale Blake S. Drexler James A. Fieber William J. Fitzpatrick, III Daniel S. Jones Carl R. Kuehner, III Todd Lampert Victor S. Liss Peyton R. Patterson Proposal 2. Ratification of Auditors. For Against Abstain 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BANKWELL FINANCIAL GROUP, INC. Registrant June 26, 2014 By: /s/ Ernest J. Verrico, Sr. Ernest J. Verrico, Sr. Executive Vice President and Chief Financial Officer 3
